       Case 2:18-cv-00955-JAP-GBW Document 7 Filed 12/07/18 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



SILVER CONSOLIDATED SCHOOLS,

       Plaintiff,

v.                                                            Civ. No. 18‐955 KRS/GBW

JOE SAENZ,
on behalf of Student,

       Defendant.



                              INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery and

other non‐dispositive motions. The Federal Rules of Civil Procedure, as amended, as

well as the Local Rules of the Court will apply to this lawsuit.

       The parties, appearing through counsel or pro se, will “meet and confer” no later

than January 7, 2019, to formulate a provisional discovery plan. Fed. R. Civ. P. 26(f).

The time allowed for discovery is generally 120 to 150 days. The parties will cooperate

in preparing a Joint Status Report and Provisional Discovery Plan (“JSR”) which follows the

sample JSR available at the Court’s website.1 The blanks for suggested/proposed dates

are to be filled in by the parties. Actual dates will be promulgated by order of the court

shortly after entry of the JSR. Plaintiff, or Defendant in removed cases, is responsible




1Please visit the Court’s website at www.nmd.uscourts.gov/forms to download the standardized Joint
Status Report and Provisional Discovery Plan form.
          Case 2:18-cv-00955-JAP-GBW Document 7 Filed 12/07/18 Page 2 of 2


for filing the JSR by January 14, 2019. Good cause must be shown and the Court’s

express and written approval obtained for any modification of the dates in the

scheduling order that issue from the JSR.

           Initial disclosures under Fed. R. Civ. P. 26(a)(1) shall be made within fourteen

(14) days of the meet‐and‐confer session.

           A Rule 16 scheduling conference will be conducted by telephone on January 28,

2019, at 3:00 p.m. Parties shall call Judge Wormuth’s teleconference line at (877) 402‐

9753, access code 7578461, to be connected to the proceedings.

           At the Rule 16 scheduling conference, counsel will be prepared to discuss

discovery needs and scheduling, all claims and defenses, the use of scientific evidence

and whether a Daubert2 hearing is needed, initial disclosures, and the time of expert

disclosures and reports under Fed. R. Civ. P. 26(a)(2). We will also discuss settlement

prospects and alternative dispute resolution possibilities and consideration of consent

pursuant to 28 U.S.C. § 636(c). Client attendance is not required. If service on all parties

is not complete, plaintiff, appearing through counsel or pro se, is responsible for

notifying all parties of the content of this order.

           Pre‐trial practice in this case shall be in accordance with the foregoing.

           IT IS SO ORDERED.

                                                     ____________________________________
                                                     GREGORY B. WORMUTH
                                                     UNITED STATES MAGISTRATE JUDGE

2   Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).
                                                        2
